DETAILED ACTION
This action is responsive to the application No. 16/888,635 filed on May 29, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 20 reading on Fig. 7 in the reply filed on 05/17/2022 is acknowledged.  The Applicants indicated that claims 1-19 and 21 read on the elected species.  Accordingly, pending in this Office action are claims 1-19 and newly added claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites that the first cell (i.e., SC1-A) further comprises a third conductive line extending in the first direction (i.e., Y-direction) in a seventh layer between the third and sixth layers (i.e., layers L3 and L4 as established by claim 1) and electrically connecting the second conductive via V0 to the one of the second conductive lines M0.  However, as the Figs. show and as described in the specification, there is no seventh layer between the third L3, and sixth L4 layers.
Claim 15 recites “a second power rail and a third power rail extending in the second direction (i.e., X-direction) in the fifth layer (i.e., M1 layer)”.  However, the second and third power rails (i.e., in layer M1) extend in the first direction (i.e., Y-direction).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 12 recite the limitation “the one of the second conductive lines”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 recite the limitation “the third conductive line”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the second conductive lines”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2020/0395354). 

Regarding Claim 1, Lee (see, e.g., Figs. 11-12 and annotated Figs. 11, 12A), teaches a layout method, executed by at least one processor, comprising (see, e.g., pars. 0016-0018):
generating a design data comprising an electronic circuit (see, e.g., pars. 0027-0028, 0030-0031); and
generating a design layout by placing a first cell LC corresponding to the electronic circuit, wherein the first cell LC comprises (see, e.g., par. 0082):
a first source/drain region SD1 and a second source/drain region SD1 in a first layer L1 (see, e.g., Annotated Fig. 12A, pars. 0085, 0087);
a gate electrode GE extending in a first direction D1 in a second layer L2 over the first layer L1, the gate electrode GE defining an odd-numbered track TK-O and an even-numbered track TK-E within the first cell LC (see, e.g., Annotated Figs. 11, 12A);
a first power rail M1_R1 extending in a second direction D2 perpendicular to the first direction D1 in a third layer L3 over the second layer L2 (see, e.g., Annotated Fig. 12A, Fig. 12C, par. 0107);
a first conductive via V1_a arranged in a fourth layer L4 between the second and third layers L2/L3 and directly below the first power rail M1_R1, the first conductive via V1_a being within the odd-numbered track TK-O (see, e.g., Annotated Figs. 11, 12A, Fig. 12D);
a second power rail M2_I extending in the first direction D1 in a fifth layer L5 over the third layer L3 (see, e.g., Annotated Figs. 11, 12A, Fig. 12C, pars. 0118-0119); and
a second conductive via V2 arranged in a sixth layer L6 between the third and fifth layers L3/L5 and directly below the second power rail M2_I, the second conductive via V2 being within the even-numbered track TK-E (see, e.g., Annotated Figs. 11, 12A, Fig. 12C, pars. 0118-0119),
wherein:
the first source/drain region SD1 is electrically connected to the first power rail M1_R1 through the first conducive via V1_a, and the second source/drain region SD1 is electrically connected to the second power rail M2_I through the second conducive via V2 (see, e.g., Figs. 11, 12C, 12D, pars. 0118-0119).  

Regarding Claim 2, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 11-12 and annotated Figs. 11, 12A), teaches manufacturing the electronic circuit according to the design layout (see, e.g., pars. 0033, 0080).

Regarding Claim 4, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 11-12 and annotated Figs. 11, 12A), teaches that the first cell LC further comprises a first conductive line AC arranged in the second layer L2 parallel to the gate electrode GE, and the first source/drain region SD1 is electrically connected to the first power rail M1_R1 through the first conductive line AC (see, e.g., Annotated Fig. 12A, and Figs. 11, 12D).

Regarding Claim 5, Lee teaches all aspects of claim 4.  Lee (see, e.g., Figs. 11-12 and annotated Figs. 11, 12A), teaches that the first conductive line AC is arranged within the odd-numbered track TK-O (see, e.g., Annotated Fig. 11).

Regarding Claim 6, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 11-12 and annotated Figs. 11, 12A), teaches that generating a design layout comprises designating numbers of tracks of the design layout, and wherein the placing of the first cell LC comprises fitting the odd-numbered track TK-O of the first cell LC into an odd-numbered track of the design layout (see, e.g., Annotated Fig. 11, pars. 0027-0028, 0030-0031, 0082).

Regarding Claim 7, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 11-12 and annotated Figs. 11, 12A), teaches that the first cell LC further comprises a third power rail M1_R2 extending in the second direction D2 in the third layer L3 parallel to the first power rail M1_R1, wherein the first power rail M1_R1 and the second power rail M1_R2 are configured to supply a first voltage VDD and a second voltage VSS, respectively.

Regarding Claim 8, Lee teaches all aspects of claim 6.  Lee (see, e.g., Figs. 11-12 and annotated Figs. 11, 12A), teaches that the first cell LC further comprises second conductive lines M1_I extending in the second direction D2 in the third layer L3 and equally spaced between the first and third power rails M1_R1/M1_R2, and the second source/drain region SD1 is electrically connected to the second power rail M2_I through one of the second conductive lines M1_I (see, e.g., Figs. 11, 12D, Annotated Fig. 12A, pars. 0108, 0119).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0395354).

Regarding Claim 3, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 11-12 and annotated Figs. 11, 12A), teaches that the first power rail M1_R1 has a first width in the first direction D1, and the second power rail M2_I has a second width in the first direction D1.  Lee is silent with respect to the claim limitation that the second width is in a range between two times the first width and 3.5 times the first width.  
However, this claim limitation is merely considered a change in the width of the first M1_R1 and/or second M2_I power rails in Lee’s process.  The specific claimed width, absent any criticality, is only considered to be an obvious modification of the width of the first M1_R1 and/or second M2_I power rails in Lee’s process, as the courts have held that changes in width without any criticality, are within the level of skill in the art.  According to the courts, a particular width is nothing more than one among numerous widths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed width, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed width in Lee’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen width or upon another variable recited in a claim, the applicant must show that the chosen width is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 17-19 and 21 are allowed.

    PNG
    media_image1.png
    656
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    693
    564
    media_image2.png
    Greyscale

1510Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814